Name: Commission Implementing Decision (EU) 2019/525 of 26 March 2019 amending Decision 2011/163/EU on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (notified under document C(2019) 2208) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: Africa;  agricultural activity;  health;  trade;  agricultural policy
 Date Published: 2019-03-28

 28.3.2019 EN Official Journal of the European Union L 86/72 COMMISSION IMPLEMENTING DECISION (EU) 2019/525 of 26 March 2019 amending Decision 2011/163/EU on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (notified under document C(2019) 2208) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular the fourth subparagraph of Article 29(1) thereof, Whereas: (1) Directive 96/23/EC lays down measures to monitor the substances and groups of residues listed in Annex I thereto. Article 29 of that Directive requires that third countries from which Member States are authorised to import animals and animal products covered by that Directive submit residue monitoring plans providing required guarantees (the plans). The plans should cover at least the groups of residues and substances listed in Annex I to that Directive. (2) Commission Decision 2011/163/EU (2) approves the plans submitted by certain third countries concerning specified animal and animal products listed in the Annex to that Decision (the list). (3) South Africa has submitted to the Commission a plan for farmed game, which only covers ratites. South Africa has overcome the shortcomings identified during the latest audit carried out in February 2017 regarding the capacity of the South African authorities to carry out reliable checks for farmed game. The submitted plan provides sufficient guarantees and should be approved. The entry for South Africa for farmed game should therefore be included in the list, with a specification limiting the approval for farmed game to ratites only. (4) Decision 2011/163/EU should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2011/163/EU is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 March 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 125, 23.5.1996, p. 10. (2) Commission Decision 2011/163/EU of 16 March 2011 on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (OJ L 70, 17.3.2011, p. 40). ANNEX ANNEX Code ISO2 Country Bovine Ovine/caprine Porcine Equine Poultry Aqua-culture Milk Eggs Rabbit Wild game Farmed game Honey AD Andorra X X X (3) X X AE United Arab Emirates X (3) X (1) AL Albania X X (8) X AM Armenia X X AR Argentina X X X X X X X X X X X AU Australia X X X X X X X X BA Bosnia and Herzegovina X X X X X X X X BD Bangladesh X BF Burkina Faso X BJ Benin X BN Brunei X BR Brazil X X X X X BW Botswana X X X BY Belarus X (2) X X X BZ Belize X CA Canada X X X X X X X X X X X X CH Switzerland X X X X X X X X X X X X CL Chile X X X X X X X X CM Cameroon X CN China X X X X X CO Colombia X X CR Costa Rica X CU Cuba X X DO Dominican Republic X EC Ecuador X ET Ethiopia X FK Falklands Islands X X X FO Faeroe Islands X GE Georgia X GH Ghana X GL Greenland X X GT Guatemala X X HN Honduras X ID Indonesia X IL Israel (6) X X X X X X IN India X X X IR Iran X JM Jamaica X JP Japan X X X X X X KE Kenya X KG Kyrgyzstan X KR South Korea X X LK Sri Lanka X MA Morocco X X MD Moldova X X X X ME Montenegro X X X X X X X X MG Madagascar X X MK North Macedonia X X X X X X X X X MM Republic of the Union of Myanmar X MU Mauritius X X (3) MX Mexico X X X MY Malaysia X (3) X MZ Mozambique X NA Namibia X X NC New Caledonia X (3) X X X X NI Nicaragua X X NZ New Zealand X X X X X X X X PA Panama X PE Peru X PH Philippines X PM Saint Pierre and Miquelon X PN Pitcairn Islands X PY Paraguay X RS Serbia (4) X X X X (2) X X X X X X RU Russia X X X X X X X (5) X RW Rwanda X SA Saudi Arabia X SG Singapore X (3) X (3) X (3) X (7) X (3) X X (3) X (7) X (7) SM San Marino X X (3) X X SR Suriname X SV El Salvador X SZ Eswatini X TH Thailand X X X TN Tunisia X X X TR Turkey X X X X X TW Taiwan X X TZ Tanzania X X UA Ukraine X X X X X X X X UG Uganda X X US United States X X X X X X X X X X X UY Uruguay X X X X X X X VE Venezuela X VN Vietnam X X ZA South Africa X X (9) ZM Zambia X (1) Camel milk only. (2) Export to the Union of live equidae for slaughter (food producing animals only). (3) Third countries using only raw material either from Member States or from other third countries approved for imports of such raw material to the Union, in accordance with Article 2. (4) Not including Kosovo (this designation is without prejudice to positions on status, and is in line with UNSCR 1244 (1999) and the ICJ Opinion on the Kosovo Declaration of Independence). (5) Only for reindeer from the Murmansk and Yamalo-Nenets regions. (6) Hereafter understood as the State of Israel, excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank. (7) Only for commodities of fresh meat originating from New Zealand, destined to the Union and being unloaded, reloaded and transited with or without storage through Singapore. (8) Finfish only. (9) Ratites only.